                                                                        USDC-SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC#:
                                                                        DATEFILED:         'f?/2//7
 LEANDRO MEDINA,

                                 Plaintiff,

                            v.

 WASTE CONNECTIONS OF NEW YORK,
                                                                          No. 19-CV-291 (RA)
 INC., WASTE CONNECTIONS OF NEW
 YORK, INC. as a successor in interest, and
                                                                          OPINION & ORDER
 WASTE CONNECTIONS OF NEW YORK,
 INC. as successor in interest to Progressive
 Waste Solutions Ltd. and Waste Connections,
 Inc.,

                                 Defendant.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Leandro Medina brings this action against Defendant Waste Connections ofNew

York, Inc., Waste Connections ofN ew York, Inc. as successor in interest, and Waste Connections

of New York, In. as successor in interest to Progressive Waste Solutions Ltd. and Waste

Connections, Inc. ("Waste Connections") for race- and national origin-based employment

discrimination and retaliation. Before the Court is Defendant's motion to dismiss. For the reasons

set forth below, the motion is granted in its entirety.

                                               BACKGROUND 1

         Plaintiff Leandro Medina, a Hispanic-American truck driver, was an employee of

Defendant Waste Connections from July 14, 2015through March 18, 2018. He was hired as a rear



         1
           These facts are drawn from pleadings and affidavits submitted by the parties, and are construed in a light
most favorable to Plaintiff. See DiStefano v. Carozzi North Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001). The Court also
takes judicial notice of Plaintiffs charge to the Equal Employment Opportunity Commission ("EEOC"). See Jenkins
v. St. Luke's-Roosevelt Hosp. Ctr., No. 09-CV-12, 2009 WL 3682458, at *5 (S.D.N.Y. Oct. 29, 2009).
load packer driver to load and haul waste for customer companies. Defendant provides non-

hazardous waste collection, recycle, and landfill disposal services to commercial, industrial,

municipal, and residential customers throughout the U.S. and Canada.

        From the beginning of his employment with Defendant, Plaintiff allegedly "noticed that

the treatment of Hispanic employees was much different from its treatment of its white crew

performing the same duties." Comp!. 113. Plaintiff claims that the following types of differential

treatment occurred:

        •    "Rules were more strictly enforced against Hispanic workers when compared to white
             employees." Id 1 14.
        •    "White employees were not marked as 'no show' when they did not appear for work,
             whereas Hispanic employees were always marked absent when they did not report for
             work." Id 115.
        •    "White employees [we]re given the preferable and shortest routes as opposed to
             Hispanics." Id 1 16.
        •    "White employees [we ]re granted personal and vacation time without delay while
             Hispanic workers [we]re made to wait and are denied such time." Id 1 17.
        •    "Supervisors raised their voice and yelled at Hispanic workers while speaking in an
             ordinary voice to white employees." Id 118. 2

        More specifically, Plaintiff alleges eight different incidents to have occurred while he was

employed by Defendant. First, he says he was denied paid sick days. On November 30, 2015, he

filed for a sick day following the proper procedures, but upon receiving his paycheck, saw that

November 30 was marked as a "no show" day. Plaintiff unsuccessfully attempted to correct this

issue. On December 4, 2015, Plaintiff called in a second sick day because he had to renew his

medical card for work. Again, he was marked as a "no show." On December 18, 2015, Plaintiff

was told he had to work, despite having scheduled a day off for December 19, 2015. He became

ill the night of December 18, went to Urgent Care in the morning of December 19, and received a


         2 In Plaintiffs EEOC charge, he further alleges that "White employees receive voucher for work boots more

often, when the rule is that ALL employees should be receiving the same number of vouchers in the same time." Def.
Deel., Ex. A ,r 6.
                                                        2
doctor's note stating that he should not work that night. After Plaintiff called in sick, he was told

he was fired. Although Plaintiff was ultimately reinstated, he claims he never received the sick day

compensation to which he was entitled.

       Second, Plaintiff asserts he was denied health benefits and a raise. On April 30, 2016,

Plaintiff learned that Defendant had deactivated his health insurance. He later learned that on

January 18, 2016, Defendant had-without Plaintiffs knowledge-changed his status from full-

to part-time, even though his schedule remained the same. Defendant had restored his status to

full-time on February 28, 2016. He was thus designated a part-time employee without health

benefits for 40 days between January 18 and February 28. Due to this period of "part-time"

employment, Plaintiff also lost his entitlement to a raise, as his Union contract specified that he

was entitled to a raise after one year of employment, and periods of part-time employment

apparently did not qualify. Other employees hired at the same time as Plaintiff did receive the

specified raise. Furthermore, as a consequence of the temporary shift from full- to part-time status,

Plaintiff incurred a penalty on his 2016 income tax return for a lapse in health insurance coverage.

        Third, Plaintiff claims he was denied wages to which he was entitled. Although the Union

contract required that drivers be paid double plus one paid day off for working on a holiday,

Plaintiff never received these benefits for holidays he worked. Moreover, Defendant refused to

pay Plaintiff for the Christmas holiday, despite Union employees' entitlement to paid holidays.

Plaintiff also says he was denied full-time employment during his regular work days while white

employees were given overtime work. Specifically, on several occasions he was given only three

work days and was made to work on Saturdays, with days off on Tuesdays and Wednesdays,

despite reassurances when he was hired that Saturdays would be his days off. Furthermore, on

numerous occasions, Plaintiff arrived at his scheduled work time, was told there was no work to

do, and was sent home. On one such occasion, Plaintiff was required to remain at work for a safety
                                                  3
training, was not allowed to clock in, and was sent home after the training without pay. Plaintiff

was also unable to verify his hours when he was locked out of the paycheck system for over two

months. None of the white employees, he claims, were locked out of the system. Once he reviewed

his paychecks, Plaintiff noticed "many, many more uncompensated hours." Id. 'If 35.

       Fourth, Plaintiff claims Defendant denied his requests for vacation time. On November 8,

2015, January 15, 2016, and three unknown dates in March, April, and October 2016, Plaintiff

asked for vacation time and was denied, while non-Hispanic and white drivers with less seniority

than him were allegedly given four to six weeks of vacation time. Defendant refused to provide

Plaintiff with any explanation after he asked for a written explanation of the denials. Because he

was unable to receive any vacation time since he began working for Defendant in July 2015,

Plaintiff applied at the beginning of November 2016 for three personal days in mid-January 2017

to take a short vacation with his family. In December, Plaintiff was told to wait until the middle of

December for a decision on his request, and in mid-December he was again told to wait. On

January 3, 2017, Plaintiff went to the HR office to inquire as to the status of his request, and on

January 10th he received approval, but by then it was too late-the flight was in three days, and

the price of the ticket had quintupled. Only Plaintiffs wife and son were able to take the trip, and

Plaintiff lost the money he had paid in advance for an all-inclusive resort for three people.

        Fifth, Plaintiff claims Defendant violated seniority policies by forcing him to work on

holidays when less senior employees were not required to do so. Plaintiffs charge with the Equal

Employment Opportunity Commission alleges that this occurred on New Year's holiday of 2015,

"Labor Weekend" of 2016, and New Year's holiday of 2016. Def. Deel. Ex. A. 'lf'lf 29-30.

        Sixth, on May 1, 2016, after another car collided with Plaintiffs truck, his supervisor

purportedly refused to provide him with a copy of the accident report and ordered him to go back



                                                 4
to work and finish his route. According to Plaintiff, "[t]he policy is that drivers involved in serious

accidents are to be given the rest of the day off." Id.    ,r 48.
        Seventh, Plaintiff claims, Defendant refused to provide necessary transportation for

Plaintiff to perform his job. Near the end of 2017, Plaintiff had been reporting via public

transportation to work at Defendant's Red Hook station but was unable to enter the facility due to

apparent rules promulgated by the owner of the facility requiring him to enter in a motor vehicle.

Plaintiff alleges that "[t]here is no requirement in the job description or in the collective bargaining

agreement that requires Plaintiff to have his own vehicle." Id.     if 50. Defendant refused to provide
him with transportation from the outside gate of the facility to the location where he clocks in and

works. As a result, Plaintiff repeatedly had to wait outside the facility for up to an hour for

Defendant to find someone to drive him into the facility, forcing Plaintiff to clock in late. Plaintiff

says he was told that if he reported to work earlier without pay, "maybe he could get a ride from

the Company when they get around to it." Id.      if 51.
        Eighth, Plaintiff claims Defendant retaliated against him for complaining about

mistreatment. As a result of the allegedly "constant harassment and discrimination," Plaintiff

complained to HR, Defendant's headquarters, and Local Union 108 that he was receiving disparate

treatment based on his Hispanic ethnicity. In response, Plaintiff was moved from full- to part-time

employee status for several days without his knowledge or authorization. When he "reenter[ed]"

the company, he received a different contract with different benefits, which left him without

insurance for months. Id.   ,r 53.
        Plaintiff resigned on March 18, 2018. As a result of work-related stress, he sought

psychiatric care for the first time in his life, visiting a psychiatrist every three to four weeks, taking

prescription medication, and participating in weekly therapy with a psychologist.



                                                    5
        Plaintiff filed a charge with the EEOC on March 9, 2017 and, after receiving a right-to-sue

letter on September 8, 2018, commenced this action against Defendant on December 18, 2018 in

New York State Supreme Court, County of Bronx. On January 10, 2019, Defendant timely

removed the action to this Court. On January 17, 2019, Defendant moved to dismiss Plaintiffs

Complaint, to which Plaintiff did not serve an opposition. 3

                                         STANDARD OF REVIEW

         "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citation omitted). "A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Id. In reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court

must accept the factual allegations set forth in the complaint as true and draw all reasonable

inferences in favor of the plaintiff. See Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009).

Failure to oppose a motion to dismiss does not, by itself, justify dismissal. "Because a motion

under Rule 12(b)( 6) presents a pure legal question, based on allegations contained within the four

comers of the complaint, the district court is equipped to make a determination on the merits."

Goldberg v. Danaher, 599 F.3d 181, 183 (2d Cir. 2010). Accordingly, as with all Rule 12(b)(6)

motions, when deciding an unopposed motion to dismiss the Court must "assume the truth of a




          3 After Defendant filed its motion to dismiss, the Court granted Plaintiffs request for an extension of time to

amend his complaint. Dkt. 13. Plaintiff ultimately opted not to file an amended complaint. Instead, over four months
after the time for Plaintiff to file an opposition brief to Defendant's motion to dismiss expired, and after numerous
requests by the Court for an update on the status of this case from Plaintiffs counsel, Plaintiff requested a briefing
schedule on Defendant's motion to dismiss. The Court ordered Plaintiff to show cause no later than June 27, 2019
why he should be granted leave to file an opposition to Defendant's motion after the deadline for this filing had
expired. Plaintiff failed to show cause by this date. On June 28, 2019, Plaintiffs counsel sought an extension of time
to file an opposition brief, while acknowledging he had "no excuse" for his delay. The Court denied the application.
Dkt. 24.
                                                           6
pleading's factual allegations and test only its legal sufficiency." McCall v. Pataki, 232 F.3d 321,

322 (2d Cir. 2000).

                                                 DISCUSSION

   I.        Timeliness

             A.       Title VII Claims in the Fourth, Fifth, and Sixth Causes of Action

        For a Title VII claim to be timely, the alleged discriminatory conduct must have occurred

within either 180 or 300 days prior to the filing of a charge with the EEOC. 42 U.S.C. § 2000e-

5(e)(l); see Ragone v. At/. Video at Manhattan Ctr., 595 F.3d 115, 126 (2d Cir. 2010). "When a

plaintiff fails to file a timely charge with the EEOC, the claim is time-barred." Butts v. City ofN Y.

Dep'tofHouse. Pres. & Dev., 990 F.2d 1397, 1404 (2d Cir. 1993). Plaintiff filed his EEOC charge

on March 9, 2017. See Def. Deel., Ex. A. As such-and because the Court treats 300 days as the

operative time limit4-any acts that occurred prior to May 13, 2016 are time-barred. The alleged

denial of paid sick days, the deactivation of Plaintiff's health care and loss of entitlement to a raise,

four of the six vacation denials, the forcing of Plaintiff to finish his work route after he was in an

accident, and the false accusation of a traffic light violation are all alleged to have occurred before

May 13, 2016 and may not form the basis of Plaintiff's Title VII claims. The same applies to any

wage discrimination and holiday scheduling allegations that occurred before May 13, 2016. The

Court notes that several allegations-particularly under the subheading of "Hours and Wage

Discrimination," Comp!. ,r,r 29-35-fail to provide dates, making it difficult to determine whether



         4 Section 2000e-5(e)(l) sets 180 days as the standard time limit, with an exception where "the person

aggrieved has initially instituted proceedings with a State or local agency with authority to grant or seek relief' from
unlawful employment practices, in which case the time limit extends to 300 days. 42 U.S.C. § 2000e-5(e)(1 ). "Second
Circuit case law is somewhat unclear concerning whether the 300-day limit applies automatically in New York, to all
Title VII claims, because of the existence of a state anti-discrimination agency." Shums v. New York City Dep 't of
Educ., No. 04-CV-4589, 2006 WL 8437471, at *5 n.2 (E.D.N.Y. Apr. 3, 2006) (citing cases). In light of this ambiguity,
the uncertainty over whether Plaintiff initially instituted proceedings with the state anti-discrimination agency, and
the lack of any argument from Defendant on this point, the Court treats 300 days as the operative time limit for
purposes of this initial motion.
                                                          7
or not they are barred by the statute of limitations. 5 Accordingly, if Plaintiff opts to amend his

complaint, he must provide specific dates for allegations in order for the Court to determine

whether they are timely. See Van Brunt v. Rauschenberg, 799 F. Supp. 1467, 1472 (S.D.N.Y.

1992) (ordering, pursuant to Fed. R. Civ. P. 12(e), the filing of a new complaint with more precise

dates).

          The Court does note, however, two ways in which the time-barred acts may remain relevant

to the assessment of Plaintiffs Title VII claims on their merits. First, to the extent Plaintiff alleges

a continuing violation-such as a hostile work environment-he need only show that part of the

violation took place within the limitations period. See Petrosino v. Bell At!., 385 F.3d 210,220 (2d

Cir. 2004 ). Second, time-barred events may also be considered as "background evidence in support

of a timely [discrimination] claim." Nat 'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113

(2002). Thus, "evidence of an earlier alleged [discriminatory or] retaliatory act may constitute

relevant background evidence in support of [a] timely claim ... [and] may be considered to assess

liability on the timely alleged act." Jute v. Hamilton Sundstrand Corp., 420 F.3d 166, 176-77 (2d

Cir. 2005) (internal quotation marks and citation omitted).

              B. NYCHRL Claims in the First, Second, and Third Causes of Action

          For a NYCHRL claim to be timely, it must be brought within three years of the date the

claim accrues. N.Y.C. Admin. Code§ 8-502(d); see Quinn v. Green Tree Credit Corp., 159 F.3d

759, 765 (2d Cir. 1998). The earliest dates of alleged conduct are in November and December of

2015, and Plaintiff brought this action on December 18, 2018, so only a handful of alleged

incidents are potentially time-barred by New York's three-year rule. Even these incidents from



          5
          While Plaintiffs Complaint does not provide dates for instances where he was "forc[ed]" to work on
holidays when less senior employees were not required to do so, Comp!. 1 47, his EEOC charge alleges that this
occurred on New Year's holiday of 2015, "Labor Weekend" of 2016, and New Year's holiday of 2016. Def. Deel. Ex.
A. 1129-30.
                                                      8
2015 are not barred, however, due to a year-and-a-half pause on the statute-of-limitations clock,

triggered by the EEOC's consideration of Plaintiffs charge. Although the Second Circuit has not

decided whether filing an EEOC charge tolls the NYCHRL or NYSHRL statutes of limitations,

numerous courts in this Circuit-including this one, see George v. Prof'l Disposables Int 'l, Inc.,

221 F. Supp. 3d 428, 436 (S.D.N.Y. 2016)-have determined that it does. See Sesay-Harrell v.

NYC Dep't of Homeless Servs., No. 12-CV-925, 2013 WL 6244158, at *12 (S.D.N.Y. Dec. 2,

2013) (collecting cases). Nor did the Second Circuit's decision in Castagna v. Lucena, 744 F.3d

254 (2d Cir. 2014), holding that the filing of an EEOC charge does not toll the time for filing state

tort claims, resolve this issue. Indeed, at least two courts in this district have found Castagna

inapplicable to the question of tolling for NYSHRL and NYCHRL claims. See, e.g., Cameron v.

NY. City Dep't a/Educ., No. 15-CV-9900, 2018 WL 1027710, at *12 (S.D.N.Y. Feb. 21, 2018);

Schneider v. Wal-Mart Stores, Inc., No. 16-CV-2010, 2019 WL 294309, at *3 (S.D.N.Y. Jan. 23,

2019). Thus, when Plaintiff filed an EEOC charge, the three-year statute of limitations on his city

law claims was paused while the EEOC considered the charge.

          Here, Plaintiff filed the charge on March 9, 2017, and received a right-to-sue letter on

September 8, 2018. In light of this tolling period, less than three years had passed between the

accrual of all claims alleged in the Complaint and its filing, and Plaintiffs claims are timely under

theNYCHRL.

    II.       Administrative Exhaustion

          Defendant next argues that Plaintiffs federal claims have not been administratively

exhausted. 6 "Before an aggrieved party can assert a Title VII claim in federal court, he is generally




          6
         "Unlike Title VII, the NYSHRL and NYCHRL do not require exhaustion of administrative remedies."
Hernandez v. New York City Dep't a/Corp. Counsel, No. 94-CV-9042, 1997 WL 27047, at *10 (S.D.N.Y. Jan. 23,
1997).
                                                    9
required to exhaust the administrative remedies provided by the statute." Duplan v. City of New

York, 888 F.3d 612, 622 (2d Cir. 2018). "The purpose of this exhaustion requirement is to give the

administrative agency the opportunity to investigate, mediate, and take remedial action." Fowlkes

v. Ironworkers Local 40, 790 F.3d 378, 384 (2d Cir. 2015) (citation omitted). Thus, "[t]o bring a

claim under Title VII, a plaintiff must first have filed a complaint with the Equal Employment

Opportunity Commission ('EEOC') or a state equivalent." Burgis v. New York City Dep't of

Sanitation, 798 F.3d 63, 71 (2d Cir. 2015).

       Although "[e]xhaustion is ordinarily 'an essential element' of a Title VII claim, ... [c]laims

not raised in an EEOC complaint ... may be brought in federal court if they are 'reasonably

related' to the claim filed with the agency." Williams v. N Y.C. Haus. Auth., 458 F.3d 67, 70 (2d

Cir. 2006) (citation omitted). This Circuit has recognized that "[a] claim is considered reasonably

related if the conduct complained of would fall within the scope of the EEOC investigation which

can reasonably be expected to grow out of the charge that was made." Fitzgerald v. Henderson,

251 F.3d 345, 359-60 (2d Cir. 2001). A claim may also be reasonably related if the complaint is

"one alleging retaliation by an employer against an employee for filing an EEOC charge" or if the

complaint "alleges further incidents of discrimination carried out in precisely the same manner

alleged in the EEOC charge." Terry v. Ashcroft, 336 F.3d 128, 151 (2d Cir. 2003).

       Plaintiffs Sixth Cause of Action is based entirely on allegations of retaliatory conduct that

are not mentioned in the EEOC charge. Unlike cases where a plaintiff alleges retaliation carried

out in response to the filing of an EEOC charge itself, see Duplan, 888 F.3d at 621-where it

would be impossible for the plaintiff to have alleged such retaliation in the charge-here Plaintiffs

Complaint alleges that Defendant retaliated against him for complaining "to HR, Headquarters,

and Local Union 108." Comp!. ,i 53. "This is not a case in which the plaintiff alleges retaliation

for filing the very EEO charge that served to exhaust the plaintiffs other claims." Mathirampuzha
                                                10
v. Potter, 548 F.3d 70, 78 n.7 (2d Cir. 2008). Nor can the Court conclude more generally that the

retaliation claim is "reasonably related" to conduct initially alleged in the EEOC charge, as the

charge contains no allegations of adverse action taken against Plaintiff for complaining to any

authority about his treatment. This claim of retaliation therefore appears to be unexhausted.

         Defendant also argues that Plaintiffs claims relating to the Red Hook facility

transportation issues and his constructive discharge have not been exhausted. Based on the

materials provided by Plaintiff, the Court agrees as to the Red Hook claim only. The conduct of

which Plaintiff complains did not begin until late December 2017, over ninth months after the

EEOC investigation had commenced, and involved a "factually distinct discriminatory practice[]"

compared to what Plaintiff alleged in his EEOC charge. Wiley v. Citibank, NA., No. 98-CV-1139,

2000 WL 122148, at *4 (S.D.N.Y. Feb. 1, 2000). The Red Hook facility owner's restriction on

how Plaintiff entered work each day is not "reasonably related" to the array of other types of

discrimination he alleges. By contrast, the constructive discharge claim is reasonably related to

Plaintiffs EEOC charge. See Guice-Mills v. Derwinski, 772 F. Supp. 188, 200 (S.D.N.Y. 1991)

(citation omitted), aff'd, 967 F.2d 794 (2d Cir. 1992). Plaintiff alleges he was constructively

discharged "[d]ue to the Company's unwillingness to meaningfully address the unfair

circumstances he has described," Comp!. ,i 55, which is based on "the same course of

discrimination" described in his EEOC charge. Blesedell v. Mobil Oil Co., 708 F. Supp. 1408,

1420 (S.D.N.Y. 1989). That the constructive discharge occurred after the filing of the EEOC

charge is of no consequence, as the Court of Appeals has held that "district courts may assume

jurisdiction over a claim 'reasonably related' to a charge filed with the EEOC, including incidents

occurring after the filing of the EEOC claim." Stewart v. US. INS., 762 F.2d 193, 198 (2d Cir.

1985).



                                                11
           In sum, Plaintiffs constructive discharge claim is "reasonably related" to claims raised in

his EEOC charge and is therefore exhausted, while Plaintiffs Title VII claims for retaliation and

discrimination at the Red Hook facility appear to be unexhausted. As with Plaintiffs allegations

lacking dates, however, Plaintiff will be given an opportunity to amend his complaint and indicate

whether and when he pursued administrative remedies as to the Title VII claims for retaliation and

discrimination at the Red Hook facility, keeping in mind that the time for pursuing these remedies

must be consistent with the limitations set forth in 42 U.S.C. § 2000e-5(e)(l), as discussed above.

    III.      Failure to State a Claim

           Defendant next moves to dismiss all six causes of action in Plaintiffs claim for failure to

state a claim. Defendant argues that Plaintiff has failed to state a claim for relief under Title VII or

the NYCHRL. "[T]o defeat a motion to dismiss ... in a Title VII discrimination case, a plaintiff

must plausibly allege that (1) the employer took adverse action against him, and (2) his race, color,

religion, sex, or national origin was a motivating factor in the employment decision." Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 87 (2d Cir. 2015). "[A]t the pleadings stage of an

employment discrimination case, a plaintiff has a 'minimal burden' of alleging facts 'suggesting

an inference of discriminatory motivation"' for the adverse employment action. Id. at 85 (quoting

Littlejohn v. City ofNew York, 795 F.3d 297,310 (2d Cir. 2015)) (emphasis in original). A plaintiff

can meet his burden "through direct evidence of intent to discriminate or by indirectly showing

circumstances giving rise to an inference of discrimination." Id. at 87 (citations omitted). "A

plaintiff may prove discrimination indirectly either by . . . showing that the employer's stated

reason for its employment action was pretext to cover-up discrimination, or by otherwise creating

a 'mosaic' of intentional discrimination by identifying 'bits and pieces of evidence' that together

give rise to an inference of discrimination." Id (citations omitted).



                                                   12
       Section 8-107(1)(a) of the NYCHRL makes it "an unlawful discriminatory practice ...

[flor an employer or an employee or agent thereof, because of the ... race [or] ... national origin

... of any person, to refuse to hire or employ or to bar or to discharge from employment such

person or to discriminate against such person in compensation or in terms, conditions or privileges

of employment." N.Y.C. Admin. Code § 8-107(1)(a). Claims under the NYCHRL must be

construed "broadly in favor of discrimination plaintiffs, to the extent that such a construction is

reasonably possible." Albunio v. City of New York, 16 N.Y.3d 472, 477-78 (2011). The Second

Circuit has clarified that "[t]o prevail on liability, the plaintiff need only show differential

treatment-that she is treated 'less well '-because of a discriminatory intent." Mihalik v. Credit

Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 110 (2d Cir. 2013).

        Plaintiff fails to meet his burden under Title VII or even under the NYCHRL, as he has not

plausibly alleged that race or national origin was a motivating factor in any of the employment

decisions he describes. Plaintiff does not point to any "direct, smoking gun, evidence of

discrimination," and instead attempts to "indirectly show[] circumstances giving rise to an

inference of discrimination." Vega, 801 F.3d at 86. This indirect evidence, however, consists solely

of three instances where Plaintiff alleges he was treated less favorably than employees without his

protected status, and the details regarding these comparators are too vague to support the inference

that Defendant intentionally treated them better than Plaintiff due to race or national origin. In the

first instance, Plaintiff alleges he was locked out of the company's paycheck system for over two

months, whereas "none of the white employees had been locked out of the system." Comp!. ,r 30.

As discussed above, the Complaint does not make clear when this conduct occurred, and thus it is

difficult to determine whether the claim is timely. See 42 U.S.C. § 2000e-5(e)(l). Even as

"background evidence" in support of an otherwise timely-filed claim, however, this allegation is

too general to support an inference of discriminatory intent. Nat'/ R.R. Passenger Corp., 536 U.S.
                                                  13
at 113. "[A]dverse actions taken against employees who are not similarly situated cannot establish

an inference of discrimination," Littlejohn, 795 F.3d at 312, and Plaintiff has not alleged-let alone

plausibly-that these white employees were similarly situated to him.

        Second, Plaintiff alleges that he was denied full-time employment, only given three

workdays on many occasions, and was unexpectedly forced to work on Saturdays, whereas "white

employees were given overtime work." Comp!.            ,r 31.   Again, the Court has already found that

Plaintiff has failed to demonstrate whether a claim based on this conduct is timely, as Plaintiff

does not allege when this conduct occurred. See 42 U.S.C. § 2000e-5(e)(l). Even as background

evidence, however, this allegation lacks the specificity necessary to compare these unidentified

"white employees" to Plaintiff.

        The only instance in the entire Complaint in which Plaintiff timely alleges discriminatory

conduct appears in the section regarding denials of vacation time, where Plaintiff claims that in

October 2016, "non-Hispanic and white drivers with less seniority than Plaintiff were given 4 to 6

weeks of vacation time." Comp!.     ,r 42. The description of these comparators'      lesser seniority is

nonetheless insufficient to raise an inference that they were treated better on account of their race

or national origin. "Although Plaintiff need not proffer evidence of a similarly situated comparator

at this stage, the Court must still determine, based on the factual allegations in the Complaint, if it

is plausible that a jury could determine that the comparators are similarly situated and that they

were treated differently." Rosario v. Town ofMount Kisco, No. 16-CV-8766, 2018 WL 2209487,

at *7 (S.D.N.Y. May 11, 2018). Based solely on the allegation that these employees had "less

seniority" than Plaintiff and had lengthy vacation requests approved, it would not be plausible for

a jury to determine that these comparators were "similarly situated in all material respects" and

treated more favorably than Plaintiff. Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000)

(internal quotation marks omitted). As the Court of Appeals explained in Graham:
                                                  14
         What constitutes "all material respects" . . . varies somewhat from case to case and ...
         must be judged based on (1) whether the plaintiff and those he maintains were similarly
         situated were subject to the same workplace standards and (2) whether the conduct for
         which the employer imposed discipline was of comparable seriousness. In other words,
         there should be an "objectively identifiable basis for comparability."

230 F.3d at 40 (citation omitted). Plaintiffs Complaint does not plausibly allege that he and the

"white employees" who received favorable treatment were "subject to the same workplace

standards," or that they were similarly situated at all. Id. For example, Plaintiff does not allege

whether these non-Hispanic and white drivers had accumulated more vacation time than he had,

whether they requested vacation time before he did, and/or whether they occupied the same

professional roles as Plaintiff did for Defendant.

         Apart from these three incidents, the Complaint alleges more generally that Defendant's

"treatment of Hispanic employees was much different from its treatment of its white crew," with

a list of examples such as: "Rules were more strictly enforced against Hispanic workers when

compared to white employees." Id.             1 14; see    also id.   11 15-18. These general allegations, too,
cannot form the basis of a Title VII or NYCHRL discrimination claim, as they do not include any

description of an adverse employment action against Plaintiff, let alone an action taken against

him because he is Hispanic. In sum, nowhere in the entire Complaint--even including the

numerous untimely allegations--does Plaintiff allege facts that establish that similarly situated

employees were treated better than him based on race or national origin. 7 Plaintiffs race and

national origin discrimination claims under Title VII and the NYCHRL are therefore dismissed.


         7
           To the extent Plaintiff has raised a hostile work environment claim, it fails for similar reasons. "To establish
a hostile work environment under Title VII ... , a plaintiff must show that 'the workplace is permeated with
discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of the
victim's employment and create an abusive working environment."' Littlejohn, 795 F.3d at 320-21 (citation omitted).
"The incidents complained of must be more than episodic; they must be sufficiently continuous and concerted in order
lo be deemed pervasive." Even ifa plaintiff is able to demonstrate "severe or pervasive" wrongdoing toward him at
the workplace, "[i]t is axiomatic that the plaintiff also must show that the hostile conduct occurred because of a
protected characteristic." Tolbert v. Smith, 790 F.3d 427, 439 (2d Cir. 2015). The only allegations in the Complaint
that could even arguably support an inference of discriminatory intent in a hostile work environment claim, however,
                                                           15
   IV.      NYCHRL retaliation claim

         As Plaintiffs Title VII retaliation claim was not administratively exhausted and the

discrimination claims have been dismissed, the only remaining claim to address is Plaintiffs

NYCHRL retaliation claim, which is not subject to an exhaustion requirement. See Hernandez v.

New York City Dep't of Corp. Counsel, No. 94-CV-9042, 1997 WL 27047, at *10 (S.D.N.Y. Jan.

23, 1997). "[I]n the usual case in which all federal-law claims are eliminated before trial, the

balance of factors to be considered under the pendent jurisdiction doctrine-judicial economy,

convenience, fairness, and comity-will point toward declining to exercise jurisdiction over the

remaining state-law claims." Pension Ben. Guar. Corp. v. Morgan Stanley Inv. Mgmt. Inc., 712

F.3d 705, 727 (2d Cir. 2013) (citations and internal quotation marks omitted). The Court thus

declines to exercise supplemental jurisdiction over Plaintiffs NYCHRL retaliation claim at this

time. See Dhar v. New York City Dep't ofTransp., 630 F. App'x 14, 16 (2d Cir. 2015). To the

extent Plaintiff amends his Complaint and the federal claims survive, the Court will revisit the

issue of supplemental jurisdiction at that time. 8

                                                CONCLUSION

         For the foregoing reasons, Defendant's motion to dismiss is granted in its entirety. Within

30 days, Plaintiff may file an amended complaint, provided he has a good faith basis for doing so.

Otherwise, the case will be closed and all of Plaintiffs claims will be deemed dismissed with


are those the Court has already found insufficient in the context of Plaintiffs race and national origin discrimination
claims. See, e.g., Hicks v. Rubin, 6 F. App'x 70, 73 (2d Cir. 2001) (affirming dismissal of hostile work environment
claim for "same reason" as disparate treatment claim where plaintiff failed to establish that supervisors' conduct
toward plaintiff "was motivated by her race").
          8 As an alternative ground for dismissal, Defendant argues that Plaintiffs claims for discrimination and
retaliation are preempted by Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185(a) ("LMRA"). As
the Court has already dismissed all claims in Plaintiffs Complaint, it does not reach this argument. In the event
Plaintiff refiles an amended complaint, however, the Court notes that only Plaintiffs city law claims are potentially
subject to preemption. "Section 301 simply does not preempt Title VII claims; preemption of claims under other
federal statutes is not necessary to ensure uniformity ofadjudication." Chopra v. Display Producers, Inc., 980 F. Supp.
714, 719 (S.D.N.Y. 1997) (Chin, J.).

                                                          16
prejudice. The Clerk of Court is respectfully directed to terminate the motion located at docket

number 4.

SO ORDERED.

Dated:      August 2, 2019
            New York, New York

                                                Rohnie Abrams
                                                United States District Judge




                                               17
